MEMORANDUM CASES.
This is an appeal from a money judgment rendered in favor of plaintiff and against the defendants for the sum of $366.
The facts in the case, as determined by the trial court, are nearly an exact duplicate of those found in the companion case ofPozen v. Pavlovski, ante, p. 23 [256 P. 446], this day determined by this court, to which reference may be had.
With reference to the briefs filed by appellants, an identical situation is presented as is presented in the Pozen case. The two cases were tried together and the evidence in the one case is similar to that adduced in the other. In other words, it may be said that in no respect, whether in the pleadings, the evidence, the findings, judgment of the court, the appeal, or the briefs, does one of the cases present any substantial difference from the other.
[1] Relying on the authority of the said case of Pozen v.Pavlovski, ante, p. 23 [256 P. 446], it is ordered that the judgment in the instant case be and it is affirmed.
Conrey, P.J., and York, J., concurred. *Page 797